                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

    UNITED STATES OF AMERICA,                           )
                                                        )
                                   Plaintiff,           )
                                                        )
                             v.                         )    Case No. 17-00358-01/04-CR-W-BCW
                                                        )
    ADRIAN LEON MADRIGAL, and                           )
    ANTHONY DEWAYNE FIFER,                              )
                                                        )
                                   Defendants.          )

                        MEMORANDUM OF MATTERS DISCUSSED AND
                         ACTION TAKEN AT PRETRIAL CONFERENCE


PENDING CHARGE: On November 16, 2017, the Grand Jury returned a five-count Indictment
against Defendants Adrian Leon Madrigal and Anthony Dewayne Fifer, and eight other
Defendants.1 Defendants Adrian Leon Madrigal and Anthony Dewayne Fifer were charged with
conspiracy to distribute methamphetamine (Class A felony) and conspiracy to commit money
laundering (Class C felony).

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Bruce A. Rhoades
           Case Agent: J.D. Roberts (probably not at the table). Paralegal: Geoffrey Gorup
     Defense: Defendant Madrigal - David A. Kelly
              Defendant Fifer – John Justin Johnston
                  Paralegal: Tiffany Deboe

OUTSTANDING MOTIONS: No outstanding motions.

TRIAL WITNESSES:
     Government: 10 with stipulations; 14 without stipulations
     Defendant Madrigal: 2-3 witnesses, including the Defendant
     Defendant Fifer: 3 witnesses, including the Defendant
TRIAL EXHIBITS:
1
  Defendant Jennings (#9) pled guilty on September 12, 2018. Defendant Hernandez (#2) pled guilty on October 3,
2019. Defendant Shyrock (#5) pled guilty on October 9, 2019. Defendants Morgan (#3) and Russell (#10) each have
a change of plea hearing set for November 15, 2019. Defendants Harris (#6), Eric Edward Ballard (#7), and Linda
Kay Ballard (#8) each have a change of plea hearing scheduled for November 20, 2019.
       Government: no more than 33 exhibits
       Defendant Madrigal: approximately 0 exhibits
       Defendant Fifer: approximately 10 exhibits

DEFENSES: General denial.

POSSIBLE DISPOSITION:
     ( ) Definitely for trial; (X) Possibly for trial; ( ) Likely a plea will be worked out

TRIAL TIME: 2-3 days total
     Government’s case including jury selection: 1 ½ days
     Defendant: less than a day

STIPULATIONS: Potential stipulation as to chain of custody and laboratory reports.

UNUSUAL QUESTIONS OF LAW: None.

FILING DEADLINES:

       Witness and Exhibit List
             Government: Due on or before November 19, 2019.
             Defendant: Due on or before November 19, 2019.

       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, if requested by the District Court, Voir Dire, Jury Instructions: Due

on or before November 27, 2019.

Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: None anticipated. Due on or before November 27, 2019.


TRIAL SETTING: Criminal jury trial docket set for December 2, 2019.

       Please note: Parties would prefer the first week of the docket. The Government has a
       second case that is potentially set on this docket.


       IT IS SO ORDERED



                                                      /s/ Lajuana M. Counts
                                                     LAJUANA M. COUNTS
                                                     UNITED STATES MAGISTRATE JUDGE

                                                 2
